DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to final Office action dated 07/05/2022 (“07-05-22 FOA”), Applicant filed claims and remarks dated 09/01/2022 and also filed claims and remarks with an After Final Consideration Program Request in supplemental amendment dated 09/02/2022 (“09-02-22 Reply”). 
The allowed claims and remarks considered are from the 09-02-22 Reply1.
In the 09-02-22 Reply claim 18 is amended, claim 20 is canceled and dependent claim 24 is new. 
Response to Arguments
Applicant’s amendments to claim 18 have overcome the objection to claim 18 as set forth under line item number 1 of the 07-05-22 FOA. 
Applicant’s incorporation of the allowable subject matter of now canceled dependent claim 20 into parent claim 18 has overcome the prior art rejection based at least in part on Hiner as set forth under line item number 2 of the 07-05-22 FOA. 
Reasons for Allowance
Claims 1-8, 11-16, 18-19 and 21-24 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	The reasons for allowance of claims 1, 2-8, 11 and 21 are set forth under line item number 3 of the 07-05-22 FOA.
	The reasons for allowance of claims 12, 13-16 and 22 are set forth under line item number 4 of the 07-05-22 FOA. 
	The reason for allowance of independent claim 18 is because of the incorporation of the allowable subject matter of now canceled dependent claim 20 into parent claim 18 as set forth under line item number 5 of the 07-05-22 FOA.
	Dependent claims 19, 23 and 24 are allowed, because they depend on the allowed claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06 September 2022
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        






    
        
            
        
            
        
            
    

    
        1 This is because the 09-02-22 Reply includes all the same remarks and claims as the 09-01-22 Reply and includes further comments with respect to the AFCP 2.0 request.